                  Case 1:16-cv-01652-JMF Document 114 Filed 06/29/20 Page 1 of 2




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                         PETER W. BROCKER
Corporation Counsel                             100 CHURCH STREET                            Assistant Corporation Counsel
                                                NEW YORK, NY 10007                                       T: (212) 356-2332
                                                                                                         F:(212) 356-3509
                                                                                                 E: pbrocker@law.nyc.gov

                                                                 June 29, 2020
       BY ECF:
       Hon. Jesse M. Furman, U.S.D.J.
       United States District Court
       Southern District of New York
       40 Foley Square
       New York, NY 10007
                Re:   Anika Edrei, et al. v. City of New York, et al.,
                      16 Civ. 1652 (JMF) (BCM)
       Your Honor:

              I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
       Counsel of the City of New York, and the attorney for defendants the City of New York, Police
       Officer Michael Poletto, and Lt. John Maguire (collectively, “defendants”) in the above
       referenced matter. Defendants write jointly with plaintiffs to respectfully request that the Court
       extend the stay of this matter for an additional 60 days, from June 29, 2020 to August 28, 2020.

               There are two reasons for this request. First, as the Court is aware, the City of New York
       is in the process of resuming quasi-normal business following the Covid-19 public health crisis
       and shutdown. Both plaintiff’s counsel and the Office of Corporation Counsel is continuing to
       work from home to maintain social distancing, however. Continued remote operations have
       hampered the parties’ ability to move into the next phase of this litigation, particularly as the
       parties work to schedule an in person examination of the device or devices at issue, the Long
       Range Acoustic Device (“LRAD”). Such a test will require a group of more than 10 individuals
       to meet in person, and will require personnel and other resources from the NYPD. The NYPD is
       continuing to operate with strained resources due to both the Covid-19 impacts, as well as the
       recent and ongoing Black Lives Matter protests. The test will also require experts to be present in
       person. Additionally, depositions pursuant to Rule 30(b)(6) of the Federal Rules of Civil
       Procedure are not yet possible. Deposition preparation, particularly for depositions pursuant to
       Rule 30(b)(6) of the Federal Rules of Civil Procedure, necessitates several preparation sessions
       with each officer, including at least some in-person meetings. Defendants remain unable to hold
       these preparation sessions.
              Second, the parties are using this time to continue discussions aimed at resolution of this
       matter. Defendants’ are in the process of responding to plaintiffs’ most recent settlement
       demand, and the parties believe the duration of this further 60 day stay will give the parties the
       best chance at resolving this matter, should that be possible.
         Case 1:16-cv-01652-JMF Document 114 Filed 06/29/20 Page 2 of 2



         As a result of the foregoing, and in light of the ongoing and unprecedented public health
crisis, the parties respectfully request that this Court extend the stay of this matter for 60 days,
until August 28, 2020.
       Thank you for your consideration of this matter.

                                                             Respectfully Submitted,

                                                             Peter W. Brocker /s//
                                                             Peter W. Brocker, Esq.
                                                             Assistant Corporation Counsel




       Application GRANTED. The Court is of the view that this case can and should settle.
       Accordingly, to encourage the parties' settlement efforts, the stay is hereby EXTENDED to
       August 28, 2020. Future extension requests, however, will likely be denied. In light of
       the extension and the parties' focus on settlement, the Court exercises its discretion to deny
       the pending discovery-related motion without prejudice to renewal by August 14, 2020.

       The Clerk of Court is directed to terminate ECF Nos. 102 and 113. SO ORDERED.




                                                          June 29, 2020




                                                 2
